     Case 8:19-bk-10941-CB             Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33                            Desc
                                       Main Document     Page 1 of 18


1      ZOLKIN TALERICO LLP
       Derrick Talerico (State Bar No. 223763)
2      dtalerico@ztlegal.com
3      David B. Zolkin (State Bar No. 155410)
       dzolkin@ztlegal.com
4      12121 Wilshire Blvd., Suite 1120
       Los Angeles, CA 90025
5      Telephone: (424) 500-8551
       Facsimile: (424) 500-8951
6
7      Proposed Attorneys for Debtor and
       Debtor-in-Possession
8
9                                      UNITED STATES BANKRUPTCY COURT

10                                      CENTRAL DISTRICT OF CALIFORNIA

11                                                  SANTA ANA DIVISION

12     In re:

13     BRONCS, INC., a California corporation, et                   Case Nos.       8:19-bk-10941-CB
       al.,1                                                                        8:19-bk-10942-CB
14                                                                                  8:19-bk-10943-CB
15                                Debtors and Debtors-in-
                                  Possession.                       Chapter 11
16
                                                                    NOTICE OF EX PARTE MOTION AND
17                                                                  EX PARTE MOTION FOR JOINT
                                                                    ADMINISTRATION PURSUANT TO
18                                                                  11 U.S.C. § 105, FEDERAL RULE OF
19                                                                  BANKRUPTCY PROCEDURE 1015 AND
                                                                    LOCAL BANKRUPTCY RULE 1015-1;
20                                                                  MEMORANDUM OF POINTS AND
                                                                    AUTHORITIES; DECLARATIONS OF JOEL
21                                                                  CHUN AND DERRICK TALERICO IN
                                                                    SUPPORT THEREOF
22
23                                                                  [No Hearing Required Pursuant to
                                                                    Local Bankruptcy Rules 1051-1 and 9013-1(q)]
24
25
26
27     1
        The last four digits of the Debtors' federal tax identification numbers are as follows: Broncs, Inc. (“Broncs”) (5428);
28     WesCoast Textiles, Inc. (“WCT”) (8848); Codi Sheridan, Inc. (“Codi”) (8928). The Debtors' mailing address is 12691
       Pala Drive, Garden Grove, California 92841.



       EX PARTE MOTION FOR JOINT ADMINISTRATION                    1
     Case 8:19-bk-10941-CB         Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33                  Desc
                                   Main Document     Page 2 of 18


1      TO THE HONORABLE CATHERINE E. BAUER UNITED STATES BANKRUPTCY

2      JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL OTHER

3      INTERESTED PARTIES:

4             PLEASE TAKE NOTICE that Broncs, WCT and Codi, the debtors and debtors-in-

5      possession (collectively, the "Debtors"), hereby move (the "Motion") ex parte for entry of an order

6      authorizing the joint administration of the Debtors' cases (the “Cases”) including: (i) the use of a

7      single docket for administrative matters; (ii) combining notice to creditors and parties in interest;

8      (iii) scheduling joint hearings; (iv) joint and several liability for professional fees and costs; and

9      (v) the joint handling of other administrative matters pursuant to section 105(a) of the Bankruptcy

10     Code, Rule 1015 of the Federal Rules of Bankruptcy Procedure ("Bankruptcy Rules"), and Rule

11     1015-(1 )(b) of the Local Bankruptcy Rules ("Local Rules").

12            The Motion is based on this Notice and Motion, the Memorandum of Points and

13     Authorities included herewith, and the attached Declarations of Joel Chun and Derrick Talerico.

14            PLEASE TAKE FURTHER NOTICE that the Debtors request that this Motion be

15     considered on an ex parte basis. The Debtors have determined that the most efficient and effective

16     manner in which to administer their respective Cases is to seek an order authorizing joint

17     administration. Joint administration of the Cases will allow the Debtors to benefit from increased

18     efficiency because they will not be required to review and separately respond to similar motions,

19     filings and other pleadings that would otherwise be filed in the separate Cases. Joint administration

20     will potentially save the Debtors' estates tens of thousands of dollars in administrative fees and costs,

21     save the Court numerous hours in setting and hearing matters, and in reviewing separate sets of

22     virtually identical pleadings in three cases. As the Debtors are filing multiple first day motions, it is

23     essential to seek the relief requested in this Motion on an ex parte basis in order to accomplish the

24     goal of preserving the time and resources of the Debtors, the Court, and other parties in interest, as

25     the alternative would be to file identical pleadings in three separate cases with hearings on each and

26     every motion. Joint administration will also ease the burden on the Office of the United States

27     Trustee in supervising the Cases.

28


                                                            2
     Case 8:19-bk-10941-CB        Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33                 Desc
                                  Main Document     Page 3 of 18


1             The Debtors do not request substantive consolidation of their Cases at this time. Nothing

2      contained in this Motion is intended to compel substantive consolidation of the assets of the Debtors'

3      respective estates. Since the Debtors require only joint administration of the Cases, no substantive

4      rights will be prejudiced by the relief requested herein, and no conflicts will result therefrom.

5      Accordingly, the Debtors request that the Motion be granted.

6             Pursuant to Local Rules 1015-1 and 9013-1(q), the Court may grant the Motion without

7      notice or a hearing.

8      DATED: March 19, 2019                         ZOLKIN TALERICO LLP

9
                                                     By: /s/ Derrick Talerico
10                                                         Derrick Talerico
11                                                         David B. Zolkin

12                                                   Proposed Attorneys for Debtors and Debtors-in-
                                                     Possession
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                           3
     Case 8:19-bk-10941-CB        Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33                 Desc
                                  Main Document     Page 4 of 18


1                            MEMORANDUM OF POINTS AND AUTHORITIES

2        I. STATEMENT OF FACTS

3             A. Jurisdiction and Venue

4             This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and 1334. This is

5      a core proceeding under 28 U.S.C. § 157(b)(2). The Debtors consent to the entry of a final order by

6      the Court in connection with this Motion to the extent it is later determined that the Court, absent

7      consent of the parties, cannot enter final orders or judgments consistent with Article Ill of the United

8      States Constitution. Venue of these cases and this Motion in this district is proper under 28 U.S.C.

9      §§ 1408 and 1409.

10            B. The Debtors and the Chapter 11 Filings

11            On March 18, 2019 (the "Petition Date"), each of the Debtors filed a voluntary petition for

12     relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

13     Central District of California (the "Court"). The Debtors continue to operate and manage their

14     affairs as debtors and debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

15     Code. No party has requested the appointment of a trustee or examiner and no committee has yet

16     been appointed or designated in the Cases, although the Debtors anticipate that an official committee

17     of unsecured creditors may be appointed.

18            The Debtors operate a fully vertical textile manufacturing business, able to process raw

19     materials into finished garments through three phases of improvement: knitting, dyeing/finishing,

20     and garment production. Each Debtor focuses on one segment of the manufacturing process, with

21     Broncs on knitting, WCT on dyeing/finishing, and Codi on garment production. The Debtors’

22     operation is seamless across these business units, creating a one-stop-shop for wholesalers and

23     retailers looking to provide their customers with entirely “Made in the U.S.A.” garments.

24            Broncs began knitting in 1993, with the Debtors expanding into finishing years later, and

25     adding dyeing in 2017. Currently, the Debtors have over 175 knitting machines – including new

26     Mayor and Cie circular knitting machines and legacy, made in the U.S.A., knitting machines

27     acquired from Fruit of the Loom. The Debtors can knit a full range of fabrics including fleece,

28     French terry, jersey, thermal, and more. The Debtors’ dye house includes a fully automated color


                                                          4
     Case 8:19-bk-10941-CB         Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33                 Desc
                                   Main Document     Page 5 of 18


1      laboratory with cutting edge equipment with capacity that is exceeded by only a handful of

2      competitors in California. The Debtors partner with the finest apparel production companies in the

3      U.S.A., Mexico, Honduras, and Vietnam to produce garments to any specification.

4              With a vision to create its start-to-finish operation, promoting principals of high quality,

5      efficiency, minimal environmental impact, and American labor, the Debtors acquired assets from the

6      American Apparel liquidation in 2017. Through that acquisition, the Debtors acquired the lease for

7      their current knitting, dyeing, and finishing operations and ultimately retained approximately 80

8      American Apparel jobs that otherwise would have left our shores for good. The Debtors spent

9      millions of dollars to renovate what was a dilapidated facility and ordered brand-new state-of-the-art

10     equipment, creating a plant that is second to none. The Debtors can proudly state that no textile

11     worker in the world could work in a safer or cleaner facility.

12             But building out the facility to completion took longer and cost more than projected. It was

13     not until July of 2018 that all of the equipment that had been ordered was installed and operational.

14     With all the desired equipment in place the Debtors were finally ready to ramp up production at the

15     same it was burdened with new financing needed to complete the build-out, including equipment

16     financing, factoring, and loans at unforgiving rates and terms. This timing was not propitious as the

17     Debtors were heading into the holidays – a seasonal low-point for textile orders that runs from

18     Thanksgiving through the Chinese New Year in February. Unable to increase utilization due to

19     seasonality, the Debtors fell behind on their debts and ultimately were unable to bridge operations to

20     profitability.

21             The Debtors are poised to ramp up operations to profitability, and plan to use the bankruptcy

22     process to create the liquidity needed to bridge to projected success with a reorganization plan that

23     will enable them to retain over 120 American jobs.

24      II. PROPOSED PROCEDURE FOR JOINT ADMINISTRATION

25             The Debtors propose the following procedure for joint administration:

26             (1) The use of a single docket (In re Broncs, Inc., Case No. 8:19-bk-10941-CB) for

27                 administrative matters, including the filing, lodging, and docketing of pleadings and

28                 orders, and parties in interest shall be directed to use the caption attached hereto as


                                                           5
     Case 8:19-bk-10941-CB        Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33                 Desc
                                  Main Document     Page 6 of 18


1                 Exhibit "1." Each pleading or paper filed, however, shall indicate which of the Debtors is

2                 affected by or is a party to the subject filings;

3             (2) The combining of notices to creditors and parties-in-interest;

4             (3) The joint scheduling of hearings;

5             (4) The joint and several liability of the estates for allowed professional fees and costs and

6                 the consolidated billing of professional fees and expenses. The Debtors will be jointly

7                 and severally liable for all of the jointly administered estates' allowed professional fees

8                 and costs;

9             (5) The joint handling of other administrative matters; and

10            (6) Notice of the joint administration of the estates will be separately filed and docketed in

11                each of the Cases in substantially the form of the proposed notice attached as Exhibit "2"

12                to the Motion. Creditors and parties-in-interest will be directed to Broncs’ docket to

13                locate all pleadings filed subsequent to the date on which the Court enters an order

14                authorizing the joint administration of the Cases.

15     III.     JOINT ADMINISTRATION OF THE CASES WOULD YIELD SUBSTANTIAL

16             ADMINISTRATIVE BENEFITS

17            Bankruptcy Rule 1015(b) provides that joint administration may be appropriate when two or

18     more related debtor entities have filed for protection under the Bankruptcy Code. Bankruptcy Rule

19     1015 provides:

20               If a joint petition or two or more petitions are pending in the same court by or
                 against (1) a husband and wife, or (2) a partnership and one or more of its
21               general partners, or (3) two or more general partners, or (4) a debtor and an
                 affiliate, the court may order a joint administration of the estates. Prior to
22               entering an order the court shall give consideration to protecting creditors of
23               different estates against potential conflicts of interest.

24     Fed. R. Bankr. Proc. 1015(b). Joint administration is typical when related business entities file for

25     chapter 11 bankruptcy relief and seek to employ similar reorganization strategies, and when the

26     success of one entity may depend on success of another. See 9 COLLIER ON BANKRUPTCY, ¶

27     1015.03 (15th ed. rev. 2008).

28


                                                           6
     Case 8:19-bk-10941-CB        Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33                Desc
                                  Main Document     Page 7 of 18


1             Bankruptcy Rule 1015 promotes the fair and efficient administration of related cases of

2      affiliated debtors, while ensuring that no rights of individual creditors are unduly prejudiced. See In

3      re N.S. Garrott & Sons, 63 B.R. 189, 191 (Bankr. E.D. Ark. 1986); In re H & S Transportation Co.,

4      55 B.R. 786, 791 (Bankr. M.D. Tenn. 1985). As set forth in the official 1983 Advisory Committee

5      Note to Rule 1015:

6                Joint administration as distinguished from consolidation may include
                 combining the estates by using a single docket for the matters occurring the
7
                 administration, including the listing of filed claims, the combining of notices to
8                creditors of the different estates, and the joint handling of other purely
                 administrative matters that may aid in expediting the cases and rendering the
9                process less costly.
10            The Cases present the classic situation for joint administration as numerous cords of
11     administrative commonality connect the Debtors, militating in favor of the central administration of
12     the Cases. Joint administration will increase the Debtors' chances of a successful reorganization as it
13     will avoid wasting resources that would result through the duplication of effort if the Cases were to
14     proceed separately and the same motions and applications were required to be filed in each Case. It
15     will permit each of the Debtors to respond more efficiently to the demands of their creditors and will
16     reduce attorneys' fees, copying costs, mailing costs and other costs of administering the Cases. The
17     Debtors' creditors stand to benefit from the increased efficiency of administration anticipated
18     through joint administration because creditors will not be required to review duplicative motions and
19     other pleadings that would otherwise be filed in three separate cases. Moreover, through joint
20     administration of the Cases, this Court and the Bankruptcy Court Clerk's office will be relieved of
21     the burden of having to file and maintain dockets and case files for a multiple nearly identical
22     pleadings in the Cases. It will also ease the burden of the Office of the United States Trustee in
23     supervising the Cases.
24            Each of the Debtors will be jointly and severally liable for all of the administrative
25     professional fees and expenses incurred in the Cases. All fees and costs will be charged to the lead
26     case and only one joint fee application need be filed by any professional. Many of the services
27     provided by the professionals will benefit all the Debtors and it would time-consuming to allocate
28     various services provided by the professionals among the Cases.


                                                          7
     Case 8:19-bk-10941-CB         Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33                 Desc
                                   Main Document     Page 8 of 18


1              The rights of the Debtors' respective creditors will not be adversely affected by joint

2      administration of the Cases. The Debtors do not propose at this point to take any action that would

3      constitute substantive consolidation of their estates, but are merely seeking authorization for

4      procedural measures that will simplify and facilitate the efficient administration of their Cases.

5              By reason of the foregoing, joint administration of the Cases is in the best interests of all

6      interested parties.

7      IV.      NO NOTICE AND NO HEARING IS REQUIRED

8              Local Rule 1015-1(b) expressly provides that the Court can order joint administration

9      without notice and a hearing:

10                If 2 or more cases are pending before the same judge, an order of joint
                  administration may be entered, without further notice and an opportunity for
11
                  hearing, upon the filing of a motion for joint administration pursuant to FRBP
12                1015 and LBR 9013-1(q), supported by a declaration establishing that the joint
                  administration of the cases is warranted, will ease the administrative burden for
13                the court and the parties, and will protect creditors of the different estates
                  against potential conflicts of interest.
14
15             Accordingly, pursuant to Local Rule 1015-1(b), the Court may order the joint administration
16     of the Cases without notice or a hearing.
17      V.    CONCLUSION
18             The primary goal of a chapter 11 reorganization is to maximize the value of a debtor's estate
19     for the benefit of creditor and equity constituencies. Related to that goal, and of significant
20     importance as well, is the efficient administration of the bankruptcy case so that the debtor-in-
21     possession can emerge quickly and begin distributions. Both of these goals will be furthered by
22     permitting the joint administration of the Cases as sought in this Motion.
23     DATED: March 19, 2019                          ZOLKIN TALERICO LLP
24
                                                      By: /s/ Derrick Talerico
25                                                          Derrick Talerico
26                                                          David B. Zolkin

27                                                    Proposed Attorneys for Debtors and Debtors-in-
                                                      Possession
28


                                                           8
     Case 8:19-bk-10941-CB        Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33                 Desc
                                  Main Document     Page 9 of 18


1                                      DECLARATION OF JOEL CHUN

2             I, Joel Chun, declare as follows:

3             1.      I am the founder, President, Chief Executive Officer and Chairman of the board of

4      directors of each of Broncs, Inc. (“Broncs”), WesCoast Textiles, Inc. (“WCT”) and Codi Sheridan,

5      Inc. (“Codi”) debtors and debtors-in-possession (collectively, the "Debtors") in affiliated chapter 11

6      cases (the "Cases"). In my capacity as CEO, I oversee the operations of the Debtors.

7             2.      As a result of my role and tenure with the Debtors, my extensive day to day

8      experience with the financial and other matters impacting the Debtors' operations, my review of

9      relevant documents, and my discussions with other members of the Debtors' management team in

10     the ordinary course of business, I am familiar with the Debtors' day-to-day operations, business

11     affairs, and books and records. Except as otherwise noted, I have personal knowledge of the matters

12     set forth herein and, if called as a witness, could testify competently thereto. I am submitting this

13     declaration in support of the Ex Parte Motion for Joint Administration Pursuant to 11 U.S.C. §

14     105(a), Federal Rule of Bankruptcy Procedure 1015, and Local Bankruptcy Rule 1015-1 (the

15     "Motion"). All terms not defined herein shall have the meanings ascribed to them in the Notice and

16     Motion.

17            3.      The Debtors operate a fully vertical textile manufacturing business, able to process

18     raw materials into finished garments through three phases of improvement: knitting,

19     dyeing/finishing, and garment production. Each Debtor focuses on one segment of the

20     manufacturing process, with Broncs on knitting, WCT on dyeing/finishing, and Codi on garment

21     production. The Debtors’ operation is seamless across these business units, creating a one-stop-shop

22     for wholesalers and retailers looking to provide their customers with entirely “Made in the U.S.A.”

23     garments.

24            4.      Broncs began knitting in 1993, with the Debtors expanding into finishing years later,

25     and adding dyeing in 2017. Currently, the Debtors have over 175 knitting machines – including new

26     Mayor and Cie circular knitting machines and legacy, made in the U.S.A., knitting machines

27     acquired from Fruit of the Loom. The Debtors can knit a full range of fabrics including fleece,

28     French terry, jersey, thermal, and more. The Debtors’ dye house includes a fully automated color


                                                          9
     Case 8:19-bk-10941-CB         Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33               Desc
                                   Main Document    Page 10 of 18


1      laboratory with cutting edge equipment with capacity that is exceeded by only a handful of

2      competitors in California. The Debtors partner with the finest apparel production companies in the

3      U.S.A., Mexico, Honduras, and Vietnam to produce garments to any specification.

4             5.      With a vision to create its start-to-finish operation, promoting principals of high

5      quality, efficiency, minimal environmental impact, and American labor, the Debtors acquired assets

6      from the American Apparel liquidation in 2017. Through that acquisition, the Debtors acquired the

7      lease for their current knitting, dyeing, and finishing operations and ultimately retained

8      approximately 80 American Apparel jobs that otherwise would have left our shores for good. The

9      Debtors spent millions of dollars to renovate what was a dilapidated facility and ordered brand-new

10     state-of-the-art equipment, creating a plant that is second to none. The Debtors can proudly state

11     that no textile worker in the world could work in a safer or cleaner facility.

12            6.      But building out the facility to completion took longer and cost more than projected.

13     It was not until July of 2018 that all of the equipment that had been ordered was installed and

14     operational. With all the desired equipment in place the Debtors were finally ready to ramp up

15     production at the same it was burdened with new financing needed to complete the build-out,

16     including equipment financing, factoring, and loans at unforgiving rates and terms. This timing was

17     not propitious as the Debtors were heading into the holidays – a seasonal low-point for textile orders

18     that runs from Thanksgiving through the Chinese New Year in February. Unable to increase

19     utilization due to seasonality, the Debtors fell behind on their debts and ultimately were unable to

20     bridge operations to profitability.

21            7.      The Debtors are poised to ramp up operations to profitability, and plan to use the

22     bankruptcy process to create the liquidity needed to bridge to projected success with a reorganization

23     plan that will enable them to retain over 120 American jobs.

24            8.      Based upon the numerous cords of administrative commonality that connect the

25     Debtors, I believe that the joint administration of the Cases will permit the Debtors to respond more

26     efficiently to the demands of their creditors and will reduce attorneys' fees, copying costs, mailing

27     costs and other costs of administering the Cases.

28            9.      The Debtors will be jointly and severally liable for all the administrative professional


                                                           10
Case 8:19-bk-10941-CB   Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33   Desc
                        Main Document    Page 11 of 18
     Case 8:19-bk-10941-CB        Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33                 Desc
                                  Main Document    Page 12 of 18


1                                 DECLARATION OF DERRICK TALERICO

2             I, Derrick Talerico, declare as follows:

3             1.      I am an attorney at law, admitted to practice in all the courts of the State of California

4      and in the United States District Court for the Central District of California. I am partner in the law

5      firm of Zolkin Talerico LLP, proposed bankruptcy counsel to each of Broncs, Inc., WesCoast

6      Textiles, Inc. and Codi Sheridan, Inc., debtors and debtors-in-possession (collectively, the

7      "Debtors"). The facts set forth herein are based upon my personal knowledge, and if called as a

8      witness, I could and would testify competently thereto.

9             2.      I submit this Declaration in support of the Ex Parte Motion for Joint Administration

10     Pursuant to 11 U.S.C. § 105(a), Federal Rule of Bankruptcy Procedure 1015, and Local Bankruptcy

11     Rule 1015-1 (the "Motion") of each of the Debtors. All terms not defined herein shall have the

12     meanings ascribed to them in the Notice and Motion.

13            3.      The Debtors propose that all pleadings related to the Cases shall contain a joint

14     caption in substantially the form attached hereto as Exhibit "1," and that all such pleadings shall be

15     filed and maintained under the existing docket of the lead case, In re Broncs, Inc.

16            4.      A notice substantially similar to that attached hereto as Exhibit "2" and incorporated

17     herein by reference will be sent to all creditors and will be filed in each of the Cases, upon entry of

18     the joint administration order by the Court.

19            I certify under penalty of perjury that the foregoing is true and correct.

20            Executed this 19th day of March 2019, at Los Angeles, CA.

21
                                                      _____________________________
22                                                          Derrick Talerico
23
24
25
26
27
28


                                                          12
Case 8:19-bk-10941-CB   Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33   Desc
                        Main Document    Page 13 of 18


  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
                                EXHIBIT	  1	  
     Case 8:19-bk-10941-CB             Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33                            Desc
                                       Main Document    Page 14 of 18


1      ZOLKIN TALERICO LLP
       Derrick Talerico (State Bar No. 223763)
2      dtalerico@ztlegal.com
3      David B. Zolkin (State Bar No. 155410)
       dzolkin@ztlegal.com
4      12121 Wilshire Blvd., Suite 1120
       Los Angeles, CA 90025
5      Telephone: (424) 500-8551
       Facsimile: (424) 500-8951
6
7      [Proposed] Attorneys for Debtor and
       Debtor-in-Possession
8
9                                      UNITED STATES BANKRUPTCY COURT

10                                      CENTRAL DISTRICT OF CALIFORNIA

11                                                  SANTA ANA DIVISION

12     In re:

13     BRONCS, INC., a California corporation, et                   Case No.        8:19-bk-10941-CB
       al.,2
14                                                                  Chapter 11
15                                Debtors and Debtors-in-
                                  Possession.                       (Jointly Administered with Case Nos.
16                                                                  8:19-bk-10942-CB; and
                                                                    8:19-bk-10943-CB)
17
                                                                    [CAPTION]
18
19
20                                                                  [Affects [Debtor]]

21
22
23
24
25
26
27     2
        The last four digits of the Debtors' federal tax identification numbers are as follows: Broncs, Inc. (“Broncs”) (5428);
28     WesCoast Textiles, Inc. (“WCT”) (8848); Codi Sheridan, Inc. (“Codi”) (8928). The Debtors' mailing address is 12691
       Pala Drive, Garden Grove, California 92841.

                                                                   13
Case 8:19-bk-10941-CB   Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33   Desc
                        Main Document    Page 15 of 18


  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
                                EXHIBIT	  2	  
          Case 8:19-bk-10941-CB                      Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33                                   Desc
                                                     Main Document    Page 16 of 18

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 ZOLKIN TALERICO LLP
 Derrick Talerico (State Bar No. 223763)
 dtalerico@ztlegal.com
 David B. Zolkin (State Bar No. 155410)
 dzolkin@ztlegal.com
 12121 Wilshire Blvd., Suite 1120
 Los Angeles, CA 90025
 Telephone: (424) 500-8551
 Facsimile: (424) 500-8951

      Individual appearing without attorney
      Attorney for: Debtors and Debtors-in-Possession

                                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - Santa Ana Division                                     DIVISION

 In re: BRONCS, INC., a California corporation,                                LEAD CASE NO.: 8:19-bk-10941-CB
                                                                               CHAPTER: 11
                                                                Debtor(s)
 ---------------------------------------------------------------------------   JOINTLY ADMINISTERED WITH:
 In re: WESCOAST, TEXTILES, INC., a California                                 CASE NO.: 8:19-bk-10942-CB
         corporation;                                                          CASE NO.: 8:19-bk-10943-CB
         CODI SHERIDAN, INC., a California corporation
                                                                               CASE NO.:

                                       Debtor(s)                               CASE NO.:
 _____________________________________________                                 CASE NO.:
                                                                                 See attached for additional Case Numbers


     Affects All Debtors

     Affects                                                                        NOTICE OF JOINT ADMINISTRATION
                                                                                     OF CASES AND REQUIREMENTS
     Affects
                                                                                        FOR FILING DOCUMENTS
     Affects
                                                                                                      [LBR 1015-1]
     Affects

     See attached for additional Debtors

                                                               Debtor(s)                           [No Hearing Required]


TO: THE U.S. TRUSTEE AND ALL PARTIES IN THESE JOINTLY ADMINISTERED CASES: An order was entered on
(date) 03/19/2019     granting a motion to approve joint administration of cases pursuant to FRBP 1015 and LBR 1015-1,
under the lead case indicated in the caption of this notice.
1. Required Caption on Documents – All documents filed must contain a caption in substantially the same format and
   content as the caption of this notice.

2. Debtors Affected by a Filed Document – All documents filed must indicate, by checking appropriate boxes, the
   debtor or debtors affected by the filed document.

               This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                        Page 1                  F 1015-1.1.NOTICE.JOINT.ADMINISTRATION
         Case 8:19-bk-10941-CB                  Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33                                     Desc
                                                Main Document    Page 17 of 18
3. Filing Documents on Main Case Docket – Unless indicated below in paragraph 4, all documents must be filed on
   the docket of the lead case indicated on the caption of this notice.

4. Filing Proof of Claims on Docket of Individual Case – Notwithstanding joint administration of these cases,
   creditors must file their respective proofs of claim as to the specific affected and applicable debtor using the case
   number and claim register for the specific affected and applicable debtor.

5. Parties to File a Request to be Added to Courtesy NEF – To facilitate notice and service of documents via Notice
   of Electronic Filing, all parties who previously electronically filed documents only in cases other than the lead case
   must promptly file in the lead case a Request to be Added to Courtesy Notice of Electronic Filings, using the court-
   approved form.

6. Other:




    Date:                                                                By:
                                                                                   Signature




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                  Page 2                     F 1015-1.1.NOTICE.JOINT.ADMINISTRATION
            Case 8:19-bk-10941-CB                  Doc 9 Filed 03/19/19 Entered 03/19/19 15:52:33                                     Desc
                                                   Main Document    Page 18 of 18



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         12121 Wilshire Boulevard, Suite 1120, Los Angeles, CA 90025

A true and correct copy of the foregoing document entitled (specify): NOTICE OF EX PARTE MOTION AND EX PARTE
MOTION FOR JOINT ADMINISTRATION PURSUANT TO 11 U.S.C. §105, FEDERAL RULE OF BANKRUPTCY
PROCEDURE 1015 AND LOCAL BANKRUPTCY RULE 1015-1; MEMORANDUM OF POINTS AND AUTHORITIES;
DECLARATIONS OF JOEL CHUN AND DERRICK TELRICO IN SUPPORT THEREOF,will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 19, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    US Trustee’s Office: ustpregion16.sa.ecf@usdoj.gov; Frank Cadigan: frank.cadigan@usdoj.gov
    Proposed Attorneys for Debtors: Derrick Talerico: dtalerico@ztlegal.com; maraki@ztlegal.com; sfritz@ztlegal.com
    Other Professional: Donlin Recano & Co, Inc.: enotices@donlinrecano.com; rmapa@donlinrecano.com
    Creditor Liberty Property Limited Partnership: Christopher J. Petersen: cjpetersen@blankrome.com;
      gsolis@blankrome.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 19, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
        The Honorable Catherine E. Bauer           Via Personal Delivery
        United States Bankruptcy Court
        411 W Fourth Street Suite 5165
        Santa Ana, CA 92701-4593
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 19, 2019                   Martha E. Araki                                               /s/ Martha E. Araki
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
